Order entered July 26, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00799-CV

                     IN RE KAJIN SHAMDEEN, Relator

          Original Proceeding from the County Court at Law No. 3
                           Collin County, Texas
                   Trial Court Cause No. 003-02757-2019

                                     ORDER

      Before the Court is real party in interest’s July 22, 2021 motion for a 14-day

extension of time in which to file his response to the petition for writ of

mandamus. The motion is GRANTED, and the response for all real parties and

respondent shall be filed by August 5, 2021.


                                               /s/   AMANDA L. REICHEK
                                                     JUSTICE